ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-10-04_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

DECLARATION OF INTERVENTION OF THE
REPUBLIC OF EL SALVADOR

ORDER OF 4 OCTOBER 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

DECLARATION D’INTERVENTION
DE LA REPUBLIQUE D’EL SALVADOR

ORDONNANCE DU 4 OCTOBRE 1984
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Declaration of Intervention,
Order of 4 October 1984, I. C.J. Reports 1984, p. 215.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), déclaration d'intervention,
ordonnance du 4 octobre 1984, C.I.J. Recueil 1984, p. 215.

 

Sales number 5() 4
N° de vente :

 

 

 
215

INTERNATIONAL COURT OF JUSTICE

1984 YEAR 1984
4 October
General List 4 October 1984

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

DECLARATION OF INTERVENTION OF THE
REPUBLIC OF EL SALVADOR

ORDER

Present : President ELIAS ; Vice-President SETTE-CAMARA ; Judges LACHS,
Morozov, NAGENDRA SINGH, RuDA, MOSLER, ODA, AGO, EL-
KHANI, SCHWEBEL, Sir Robert JENNINGS, DE LACHARRIERE,
MBAYE, BEDrAOUI ; Registrar TORRES BERNARDEZ.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 48 and 63 of the Statute of the Court,
Having regard to Articles 82, 83 and 84 of the Rules of Court,

Having regard to the Application by Nicaragua filed in the Registry of
the Court on 9 April 1984, instituting proceedings against the United
States of America in respect of a dispute concerning military and para-
military activities in and against Nicaragua ;

Having regard to the Declaration of Intervention, under the terms of
Article 63 of the Statute, made by the Republic of El Salvador on 15
August 1984 and filed in the Registry the same day, in relation to the
proceedings instituted by Nicaragua against the United States of America,
as supplemented by a letter dated 10 September 1984,

4
216 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 4 X 84)

Having regard to the written observations on that Declaration submit-
ted by the Government of Nicaragua and the Government of the United
States of America, respectively,

Makes the following Order :

1. Whereas by its Order of 10 May 1984 the Court decided inter alia that
the written proceedings in the case should first be addressed to the question
of the jurisdiction of the Court to entertain the dispute between Nicaragua
and the United States of America and of the admissibility of Nicaragua’s
Application ;

2. Whereas the Declaration of Intervention of the Republic of El Sal-
vador, which relates to the present phase of the proceedings, addresses
itself also in effect to matters, including the construction of conventions,
which presuppose that the Court has jurisdiction to entertain the dispute
between Nicaragua and the United States of America and that Nicaragua’s
Application against the United States of America in respect of that dispute
is admissible ;

3. Whereas the Court notes that in its Declaration of Intervention the
Republic of El Salvador

“reserves the right in a later substantive phase of the case to address
the interpretation and application of the conventions to which it is
also a party relevant to that phase” ;

THE COURT,
(i) By nine votes to six,

Decides not to hold a hearing on the Declaration of Intervention of the
Republic of El Salvador,
IN FAVOUR : President Elias ; Vice-President Sette-Camara ; Judges Lachs,
Morozov, Nagendra Singh, Oda, El-Khani, Mbaye, Bedjaoui.

AGAINST : Judges Ruda, Mosler, Ago, Schwebel, Sir Robert Jennings, de
Lacharrière.

(ii) By fourteen votes to one,

Decides that the declaration of intervention of the Republic of El
Salvador is inadmissible inasmuch as it relates to the current phase of
the proceedings brought by Nicaragua against the United States of
America,

IN FAVOUR : President Elias ; Vice-President Sette-Camara ; Judges Lachs,
Morozov, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Khani, Sir Robert
Jennings, de Lacharriére, Mbaye, Bedjaoui.

AGAINST : Judge Schwebel.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fourth day of October, one thousand
217 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 4 X 84)

nine hundred and eighty-four, in four copies, one of which will be de-
posited in the archives of the Court, and the others transmitted to the
Government of El Salvador, the Government of Nicaragua, and the
Government of the United States of America, respectively.

(Signed) T. O. ELIAS,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.

Judge NAGENDRA SINGH appends a separate opinion to the Order ;
Judges Rupa, Moser, AGO, Sir Robert JENNINGS and DE LACHARRIERE
append a joint separate opinion to the Order ; Judges ODA and BEDJAOUI
append a separate opinion to the Order.

Judge SCHWEBEL appends a dissenting opinion to the Order.

(Initialled) T.O.E.
(Initialled) S.T.B.
